Citation Nr: 1026220	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  04-34 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to 
December 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July and December 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In October 2005 and April 2007, the Board 
remanded the Veteran's claim for additional development.

In June 2010, the Veteran's representative submitted additional 
evidence to the Board in the form of United States Naval monthly 
historical summaries.  The Veteran's representative waived review 
of the newly submitted evidence by the agency of original 
jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2009).  Thus, 
the Board will consider such evidence in the adjudication of this 
appeal.


FINDINGS OF FACT

1.  The Veteran likely engaged in combat with the enemy while he 
was stationed in the Republic of Vietnam during active military 
service.

2.  The Veteran has PTSD that is attributable to events during 
his active military service.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury 
incurred in active military service.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Satisfactory lay or other evidence that an injury or disease was 
incurred in combat will be accepted as sufficient proof of 
service incurrence if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d).

Establishing service connection for PTSD specifically requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 
4.125(a) requires the diagnosis to conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).

Similar to the provisions of 38 U.S.C.A. § 1154(b), if the 
evidence establishes that a veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of a veteran's service, a 
veteran's lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

In May 2003, the Veteran underwent VA psychiatric examination in 
connection with the claim.  The VA examiner diagnosed the Veteran 
with PTSD and attributed it to combat experiences in Vietnam.  
The examiner noted that combat could not be confirmed at the time 
of the examination.  Additionally, records from the Vet Center in 
Lincoln, Nebraska, document treatment for PTSD associated with 
the Veteran's reported combat experiences in Vietnam.  Thus, the 
elements of the PTSD claim relating to a current medical 
diagnosis and a link to an in-service stressor are established.  
In order for service connection to be warranted, there must 
therefore be credible supporting evidence that a claimed in-
service stressor actually occurred or evidence that the Veteran 
in fact participated in combat, whereby his lay testimony alone 
could establish the occurrence of a claimed in-service stressor.

The Veteran has provided both general and specific details of his 
claimed in-service stressors.  Generally, he states that he 
engaged in combat with the enemy in Vietnam, including the firing 
of mortars and small arms fire and receiving similar fire.  
Notably, the Veteran has consistently maintained that he fired 
mortars while stationed in Vietnam.  In December 1971, the 
Veteran filed an application for benefits in connection with a 
hearing loss service connection claim for which he was granted 
service connection.  In the application, he stated that he first 
noticed his hearing loss during mortar fire in the Republic of 
Vietnam.  As he continues to attest to firing mortars, the 
Veteran has consistently so stated for approximately a 40-year 
period.

More specifically, the Veteran states that he was stationed at an 
Advanced Tactical Support Base (ATSB) after he was transferred to 
Qui Nhon, Vietnam, in 1969.  The Veteran states that, during the 
time period from approximately September 1969 to November 1969, 
he was assigned to river patrol boats (PBRs) and was engaged in 
combat with the enemy.  According to the Veteran, one ATSB, also 
recalled as a Solid Anchor Base, was located at Vinh Gia near the 
Cambodian border on the Vinh Te Canal.  On a second tour in 
Vietnam in 1971, the Veteran states that he was again stationed 
at an ATSB for some time and received a small wound to the left 
leg while engaging in combat.  Notably, the Veteran is service 
connected for an old shrapnel wound on the left leg.

As noted in the April 2007 remand, the Board found that the 
Veteran had submitted evidence in the form of personal 
photographs that supported his position that he was indeed 
stationed at the ATSB in Vinh Gia.  The claim was remanded, in 
part, to have the AOJ research and attempt to verify the events 
recalled by the Veteran.  The verification research was to focus 
primarily on the Vinh Gia ATSB for the time period from September 
1969 to November 1969.

On remand, the only research that was obtained from the Joint 
Services Records Research Center (JSRRC) pertained to mortar fire 
at the United States Naval Air Facility at Cam Ranh Bay, Vietnam, 
and information that JSRRC could not verify that the Veteran was 
transferred to any ATSB or that he fired mortars.  The research 
did not contain any information concerning any events that took 
place at Vinh Gia for the requisite time period.  Although the 
Veteran was stationed at Cam Ranh Bay for some time, he has not 
asserted that any of the combat that he was involved in occurred 
there.

As noted in the introduction, the Veteran's representative 
submitted United States Naval monthly historical summaries.  The 
summaries are for September, October, and November 1969.  The 
summaries are the type of research that the Board requested in 
the April 2007 remand in order to attempt to verify the Veteran's 
claimed stressors.  The summaries generally relate to the type of 
Naval combat operations of which the Veteran claims to have been 
involved.  That is, the summaries relate to in-country Naval 
operations along the waterways in Vietnam.  Among the summaries 
is an entry detailing operations on October 23 and 24 in 1969.  
It is reported that Vinh Gia Southern Vietnamese forces observed 
enemy boats cross the Cambodian border along the Vinh Te Canal.  
A battle is detailed between the enemy and United States Naval 
forces, including the firing of mortar rounds and automatic 
weapons fire from both sides.

The Naval summaries contain information that is similar to the 
type of combat stressors that the Veteran has detailed.  Even 
though the information does not specifically identify the 
Veteran, the corroboration of the Veteran's personal 
participation is not required.  The records need only imply the 
Veteran's participation.  See Pentecost v. Principi, 16 Vet. 
App. 124, 128-29 (2002); Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  Here, the evidence points towards the likelihood that 
the Veteran engaged in combat with the enemy in Vietnam as 
claimed.  It is likely that the Veteran was in fact stationed at 
the ATSB in Vinh Gia.  Additionally, his seemingly credible 
statements and testimony provide a detailed account of events 
similar to what is contained in the Naval summaries.  In light of 
this information and evidence, the Board finds that the Veteran 
likely engaged in combat with the enemy while he was stationed in 
the Republic of Vietnam during active military service.

In the Veteran's case, his claimed stressors are related to the 
combat that he likely engaged in.  The claimed stressors are 
consistent with the circumstances, conditions, and hardships of 
the Veteran's service.  Because there is an absence of clear and 
convincing evidence to the contrary, the Veteran's lay testimony 
alone may establish the occurrence of the claimed in-service 
stressors.  See 38 C.F.R. § 3.304(f)(2).  In view of the 
Veteran's seemingly credible statements and testimony on the 
matter, the Board finds that claimed in-service stressors likely 
occurred.  Because the May 2003 VA examiner provided a diagnosis 
of PTSD in accordance with DSM-IV and linked the diagnosis to the 
Veteran's combat-related stressors, the Board also finds that the 
Veteran has PTSD that is attributable to events during his active 
military service.  Accordingly, service connection is warranted 
for PTSD.  See 38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


